Marian F. Penix, Judge, dissenting. The last payment of “compensation” was made to Dr. C. G. Pearce on August 11, 1976. After this date the claimant received payment foe drugs. In March 1978 the claimant saw Dr. Lohstoeter ancl was operated on by him. More than one year had elapsed and the administrative Judge and the Commission found the payment of the medical bills arising from Dr. Lohstoeter’s surgery and treatment to be barred by the one (1) year Statute of Limitations. The Commission found the drug payments made after August 11, 1976, do not toll the Statute of Limitations set forth in Ark. Stat. Ann. § 81-1318(b) as interpreted by the Arkansas Supreme Court in Mohawk Rubber Co. v. Thompson, 256 Ark. 16 (1979). The Court in Mohawk, supra, said: . . . The scope of a reasonable and logical exception to the rule of limitations should not be extended beyond the defect that it was evidently designed to correct. Even a liberal construction of a statute must still be consistent with its basic intent. The respondent paid for claimant’s “replacement of medicine”. Ark. Stat. Ann. § 81-1318(b). This did not toll the Statute. In the Administrative Judge’s order of September 18, 1974, he provided: “The respondents shall pay for the claimant’s reasonable future medical expenses.” This language does not serve to allow future medical expenses ad infinitum. Such an order is not possible. The correct interpretation of Judge Rebsamen’s order is that the respondent is responsible for the payment of all reasonable future medical expenses provided claims are made within the time permitted by the Statute of Limitations. The majority opinion attempts to change the law in Arkansas regarding the time frame within which compensation claims must be made. I respectfully dissent.